Case 2:18-cv-00086-SJF-AKT Document 19 Filed 04/10/19 Page 1 of 1 PageID #: 135


              CIVIL CAUSE FOR INITIAL TELEPHONE CDNFERENCE
                                                                                  FILED
 BEFORE: JUOOE FEUERSTEIN                                                      IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.

 DATE: April 10, 2019TIME: 11:45 a.m.                                    *     APR 10 2019        *
 CASE NUMBER:            2:18-cv-00086-SJF-AKT                           LONG ISLAND OFFICE

 CASE TI1LB:             Scott et al v. Whole Foods Market Group, Inc.

 PLTFFS ATTY:            Steven Moser
                           X present                  not present


 DEFTS ATTY:             Christopher Pardo
                           X present                  not present



 OOURT REPORTER: N/A                                   OOUR1ROOM DEPUTY: BMM
 OTHER:

 _x_      CASE CALLED.

          ARGUMENT HEARD I CONT'D TO_ _ _ _ _ _ _ _ _ __

          DECISION:      ORDER(S) SIGNED/ ENTERED ON THE RECORD/ RESERVED.

 OTHER Discovery demands to be served by 4/17/2019.           Defendant's motion for

 reconsideration to be served by 5/1/2019. Plaintiff's opposition to be served

 by 5/22/2019.        Reply and fully briefed motion to be served and filed with the

 Court by 6/13/2019. A Status Conference is scheduled for 7/10/2019 at 11:15 a.m.

 before Judge Sandra J. Feuerstein in Courtroom 1010.
